DETAILED ACTION
The instant application having application No 17/108,349 filed on 12/01/2020 is presented for examination by the examiner.

Examiner Notice
The claims 1-11 are have the conditional limitation “when the processor determined” and “whether or not” and “, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10 and 11 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim elements “first step, second step, third step, fourth step, fifth step, sixth step and seventh step” is a non-structural substitute term for means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten to overcome the conditional language features and 112 2nd rejection. The limitation “the state of the communication has shifted from a normal state to a disconnected state, the processor is configured to determine whether or not a change greater than or equal to a predetermined amount has occurred between values represented by the multiple pieces of the first sensor data stored on the memory when the processor determines that the state of the communication has shifted from the disconnected state to the normal state.

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
• Brickley et al. (US 9738125, Aug. 22, 2017) teaches Communication device, system, and Method for active control of External Vehicle Components.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464








A data transmission terminal, comprising first sensor; a memory, a communicator, and a processor, wherein the processor is configured to transmit first sensor data output from the first sensor to an external terminal by using the communicator, a the processor is configured to determine a state of communication between the communicator and the external terminal, the processor is configured to store multiple pieces of the first sensor data on the memory in a time-series manner when the processor determines that the state of the communication has shifted from a normal state to a disconnected state, the processor is configured to determine whether or not a change greater than or equal to a predetermined amount has occurred between values represented by the multiple pieces of the first sensor data stored on the memory when the processor determines that the state of the communication has shifted from the disconnected state to the normal state, the processor is configured to classify the multiple pieces of the first sensor data stored on the memory as changed data and unchanged data when the processor determines that the change has occurred, the changed data being output from the first sensor in a period in which the change secures, the unchanged data being output from the first sensor in a period different from the period in which the change occurs, the processor is configured to transmit the changed data to the external terminal by using the communicator, and the processor is configured to transmit the unchanged data to the external terminal by using the communicator after the changed data are transmitted to the external terminal. 
2. The data transmission terminal according to Claim 1, further comprising a second sensor different from the first sensor, wherein the processor is configured to transmit second sensor data output from the second sensor to the external terminal by using the communicator, 1a the processor is configured to store multiple pieces of the second sensor data on the memory in a time-series manner when the processar determines that the state of the communication has shifted from the normal stale to the disconnected stale, the processar is configured to classify the multiple pieces of the second. sensor data stored on the memory as:related data and unrelated data when the processor iS determines that the change has occurred, the related data being oufpat from the second sensor in the period im which the change occurs, the usrelated data being output from the second sensor i @ period different from the period in which the change occurs, the processor is canfigured to transmit the changed data and the related data to the external terminal by using the communicator, and 20 the processor is configured to transmit the unchanged data and ihe wnrelated data to the external termunal by asing the communicator after the changed data and the related data are transmitted io the external terminal.
3. The data transmission termimal accordme to Clam 1, 28 wherein the processor is configured to store maltiple pieces of third sensor data on the memory im a time-series manner, the maltiple pieces of the third sensor data being ihe first sensor data autpai from the first sensor after the processor determines that the state of the communication has shifted from the disconnected state to the normal state and being the first sensor data output from the first sensor before transmission of the § changed data and the unchanged data is completed, the processor is configured to determine whether or not the change has occurred on the basis of the mniltipie pieces of the third sensor data stored on the memory, and. the processor is configured to classify the nrultiple pieces of the third sensor data stored on the meniory as the changed data and the unchanged data when the pracessor 1) determines that the change has occurred. 4, A data transmission termimal, comprising: a first sensor: a memory: is 9 connnunicator, and & processor, wherein the processor is configured to transnut first sensor data output from the first sensor fo an external lermmial by neing the communicator, the processor is configured to determine a state of communication between the 20) = commrunicator and the external terminal, the processor is configured to store onultiple pieces of the first sensor data an the memory in a time-series manner when the processor deternrnes that the state of the communication has shifted from a normal state to a disconnected state, the processor is configured to generate processed data by processing the first 28 sensor data output from the first sensor or the first sensor data stored on the memory,
Pu the processor is configured te determme whether or not a change greater than or equal to a predetermined amount has occurred between values represented by the multiple pieces of the first sensor data stored on the memory when the processor determines that the state of the communication has shifted from the disconnected state to 5 the normal state, the processor is comigured to classify the multiple pieces of the first sensor data stored on the memory as changed data and unchanged data when the processor determines that the chanuwe has occurred, the changed data beme output from the first sensor in a periad in which the change occurs, the unchanged data beme ontput from the LQ) first sensor in 3 period different from the period mi which the change occurs, the processor is configured to transmit the processed data to the external terminal by using the comununicator, and the processar is configured to mansmit the unchanged data to the external terminal by using the communicator after the processed data are transmutted to the 1S external iermmmal. S. A deta transmission terninal, comprising: a first sensor: a memory; 20 a compninicator, and & Processor, wherein the processor is configured to transmit first sensor data output from the first sensor to an external terminal by esing the communicator, the processor is configured to determine a stale of conunanication bebveen the 24 canmminicator and ihe external terminal,
BO the processor is configured to store multiple pieces af the first sensor data on the memory in a time-series manner when the processor determines that the state of the comnnuncation has shified fram a nannal state to.a disconnected state, the pracessor is configured to determine whether or not a change greater than or 5 equal to. a predetermined amount has occurred between values represented by the multiple pieces of the first sensor data stored on the memory when the processor determines that the state of the communication has shifled from the disconnected state to the normal state, the processar is configured to classify the multiple pieces of the first sensor data LG stored on the memory as changed data and unchanged daia when the processor determmes that the change has occurred, the changed data beme output from the first sensor in a period in which the change occurs, the unchanged daia being outpat from the first sensor in a period different from the period in which the change occurs, the processor is.confleured to generate processed data by processing the changed iS data, the processor is configured to transmi the processed data to the external terminal by asine the communicator, and the processor is canfigured to transmit the unchanged data to the external terminal by asing the communicator afier the processed data are transmitted to the 20) external terminal.
6. The data transmission terminal according to Claim 4, wherein the processor is configured to analyze temporal transition of the multiple pieces of the first sensor data and generate the processed data thal represent a 25 summary of the transition.
81
7. “Phe data transmission terminal according to Claim 5, wherein the processor is configured to analyze temporal transition of multiple pieces af the changed data and generste the processed data that represent a summary of 5 the transition. S. The dais transmission terminal according to Claim 4, wherein the processor is configured to transmit the processed data and the nachanged data ia the external terminal by using the conmmunicator when the processor LG determines that the state of the communication has shifted from the discommected state to the normal state, and the processor is canflgured to transmit the changed data to the external terminal by using the communicator alter the processed data and the unchanged data are iransmitied to the external terminal. is 9), The data transmission termimal accordme to Clam 3, wherein the processor is configured to transnut the processed daia and the unchanged data to the extemal terminal by wing the communicator when the processor determines that the state of the communication has shifled from the disconnected state to 20> = the normal siate, and the processor is configured to transmit the changed data to the external terminal by using the communicator after the processed data and the anchanged data are transnuitted to the external terminal. 28 oH}. A data transmission method ofa data transmussion terminal including a first sensor,
a memory, a communicator, and a processor, the method comprising:
a first siep in which the processor transmits first sensor data output from the first sensor to an external terminal by using the communicator:
a second step in which the processor determines a state of commmunicahon
5 between the conmnunicator and the external terminal,
a third step in which the processar stores multiple pieces of the first sensor data on the memory in a time-series manner when the processor determines that the state of the cornmunucation has shified from a normal state to a disconnected state,
a fourth step in which the processor determines whether or not a change greater
10 than or equal to a predetermined amount has occurred between vahies represented by the niiltiple pieces of the first sensor data stored on the memory when the processor determunes that the state of the communication bas shifted from the disconnected state to the nornal state,
a fiflh step m which the processor classifies the multiple pieces of the first
iS sensor date stored on the memory as changed data and unchanged data when the processor determines that the change has occurred, the changed data being outeat from the first sensor in a period in which the change occurs, the unchanged data being output from ihe first sensor in a period different from the period in which the change occurs,
a sixth step in which the processor transnuts the changed data to the external
20) terminal by using the conununicator, and
a seventh step in which the processor transmits the unchanged data to the external terminal by using the communicator after the changed data are transmitted to the external terminal,
25 it. Anon-transitory computer-readable recording medium saving a program for
83 causing a processor of a data transmission terminal including a first sensor, a memory, a conimunicator, and fhe processor fo execute:
a first step In which the processor transmits first sensor data autpul from the first sensor ta an external terminal by using the conmmunicator;
§ a second step in which the processor determines a state of communication between the comnnimicator and the external terminal,
a third step in which the processor stores multiple pieces of the first sensor data on the memory in @ tume-series manner when the processor determines that the state of the communication has shifted from a nermal state to a disconnected stale,
1a a fourth step in which the processor determines whether or not a change greater than or equal to a predetermined amount has occurred between values represented by the muuple pieces of the first sensor data stored on ihe memory when the processor determines that the state of the conununication has shifled from the disconnected state to ihe normal slate,
is 9 Hlth step in which the processor classifies the multiple pieces of the fini sensor data stored on ihe memory as changed data and unchanged data when the processor determines that the change has occurred, the changed data being oviput from ihe first sensor in 8 period in which the change occurs, the unchanged data bene output from the first sensor in a period different from the period in which the change occurs,
20 & sixth siep in which the processor transmits the changed data ic the external terminal by asine the commnaticator, and
a seventh step in which the processor transmits the unchanged data to the external terminal by using the conumanicator after the changed data are transnutted to the external terminal,